Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s amendment has been considered and entered for the record. 
It should be noted that this application has been transferred to another examiner. 


Response to Arguments
Applicant’s amendment and remarks (see page 7, paragraphs 3-5) are found persuasive and the rejection has been withdrawn.  

Reasons for Allowance
Claims 11 and 13-23 are allowed and have been renumbered 1-12.  
The following is an examiner’s statement of reasons for allowance: for claim 1, the prior art that includes a chamber cover that is coupled to the upper end of the culture chamber where the chamber includes a protruding tube provided on one side thereof so as to communicate with the inner space.  The prior art further fails to teach or fairly suggest where the culture chamber portion has a protruding side wall formed to protrude in a direction of the protruding tube upward along an outer peripheral surface thereof and has an annular mounting space provided between the protruding side wall and the protruding tube, and the storage tank is installed in the mounting space.  These limitations are in combination with the claim as a whole.  
The closest prior art is Bargh et al. (US 2016/0152936 A1) discloses a bio-reaction container that includes a cover portion with a central tube and reservoirs, but Bargh does not teach or fairly suggest where the reservoir/storage chamber attached to the cover between the protruding tube and sidewall.  
The next closest prior art is Konishi et al. (WO 2015/122528 A1) discloses a culture device with a filter cap, but fails to teach or fairly suggest where the reservoir/storage chamber attached to the cover between the protruding tube and sidewall.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL L HOBBS whose telephone number is (571)270-3724. The examiner can normally be reached Variable, but generally 8AM-5PM M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL L HOBBS/Primary Examiner, Art Unit 1799